Citation Nr: 1227767	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1970 to September 1973 and March 2003 to September 2004 with service in the Tennessee Army National Guard from July 1975 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was brought before the Board in June 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  Following the June 2010 remand, service connection for nine disabilities was granted in November 2011 and June 2012 rating decisions.  As these issues have been fully resolved in the Veteran's favor, they are no longer before the Board for appellate consideration.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an April 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for asthma and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a September 2008 notice letter which met all statutory, regulatory and precedent court decision requirements.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Partial service treatment records are associated with claims file.  To the extent some service treatment records have not been obtained, such omission is harmless, as the Veteran does not currently suffer a hearing loss disability for VA purposes.  All post-service treatment records and reports identified by the Veteran have been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided a VA audiological examination in September 2010.  See 38 C.F.R. § 3.159(c)(4) (2011).  While Veteran's representative asserts the September 2010 VA examination contains an insufficient etiological opinion and rationale, the Board nevertheless finds the examination to be adequate for the purposes of determining service connection, as audiometric testing determined the Veteran does not suffer from hearing loss for VA purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for bilateral hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Significantly, the Veteran was provided a VA audiological examination in September 2010, at which audiometric findings were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
15
20
LEFT
25
25
30
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The report of the September 2010 VA examination clearly shows the Veteran does not suffer from hearing loss of either ear for VA purposes.  See 38 C.F.R. § 3.385.  While a February 2007 private audiogram does indicate some hearing loss of the left ear at 3000 Hertz, this record is outside of the current appeal period, which stems from the Veteran's April 2008 claim for benefits.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss for VA purposes at any point during the pendency of the current claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board previously remanded the claims of service connection for asthma and fatigue in June 2010.  For the reasons discussed below, another remand, with ensuing delay, is unfortunately required.

The Board instructed that additional efforts be undertaken to locate the Veteran's service treatment records for his period of service from March 2003 to September 2004.  While the AOJ requested these records from the VA Records Management Center by email, and received a negative response in August 2010, no additional efforts were undertaken to locate these records.  As the Veteran remained a member of the Tennessee Army National Guard (ANG) through July 2007, it is possible these records remain in the possession of the Tennessee ANG.  On remand, efforts must be made to contact the Tennessee ANG, or any other appropriate source, to obtain the Veteran's service treatment records for the period March 2003 to September 2004.

The Board also instructed that the Veteran be provided a VA examination to address his asthma and complaints of fatigue.  While the Veteran was provided a VA pulmonary examination in February 2012 which addressed chronic obstructive pulmonary disease (COPD), he has not yet been provided an examination addressing his claimed asthma.  With respect to fatigue, the Board instructed an examination be provided and a medical opinion obtained to determine if the Veteran's complaints of fatigue represent symptoms of an undiagnosed illness or are otherwise etiologically related to his active service.  See generally 38 C.F.R. § 3.317 (2011).  A June 2012 addendum report contains a negative etiological opinion for the Veteran's claimed fatigue, based on a lack of documentation in the claims file related to fatigue and the Veteran's deployment to Iraq.  Not only was this opinion rendered without a review of the Veteran's full service treatment records (see above), but it was also rendered by a physician different than the one who conducted the February 2012 Gulf War examination, which did not address fatigue.  Thus, the physician who offered the June 2012 opinion did so without eliciting or reviewing any information or history from the Veteran regarding his claimed fatigue.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.

Accordingly, the case is REMANDED for the following action:

1. Contact the Tennessee Army National Guard, or other appropriate source, to obtain any service treatment records in their possession pertaining to the Veteran's period of active duty from March 2003 to September 2004.  Notify the Veteran of all efforts to obtain these records.  All efforts to obtain such records must be documented and associated with the claims file.

2. Following the completion of #1, schedule the Veteran for a VA examination to address the etiology of his currently diagnosed asthma.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  

After reviewing the record and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current asthma is related to his second period of service from March 2003 to September 2004.  For the purposes of this opinion, the examiner must comment on the Veteran's complaints of frequent exposure to industrial pollution and sand/dust, and occasional exposure to environmental pesticides, smoke from oil fires, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, fog oils, solvents and paints.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of #1, schedule the Veteran for a VA examination to address the nature and etiology of claimed symptoms of fatigue.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  

After reviewing the record and examining the Veteran, the examiner is to address whether the Veteran's complaints of fatigue are attributable to chronic fatigue syndrome or any clinically diagnosed disorder.  If answered in the affirmative, provide a diagnosis of the disorder manifested by fatigue and state whether it is at least as likely as not (probability of at least 50 percent) that this disorder is related to the Veteran's second period of service from March 2003 to September 2004.  For the purposes of this opinion, the examiner must comment on the Veteran's complaints of frequent exposure to industrial pollution and sand/dust, and occasional exposure to environmental pesticides, smoke from oil fires, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, fog oils, solvents and paints.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


